Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-15-00414-CV

                                        Jose (Joe) HINOJOSA,
                                               Appellant

                                                    v.

FIREFIGHTERS AND POLICE OFFICERS’ CIVIL SERVICE COMMISSION OF THE
     CITY OF LAREDO, TEXAS; Irma Mireles, Vidal Cantu Jr., and Jesus Torres,
                               Appellees

                      From the 341st Judicial District Court, Webb County, Texas
                                Trial Court No. 2014-CVZ-000338-D3
                         Honorable Rebecca Ramirez Palomo, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 7, 2015

DISMISSED FOR WANT OF PROSECUTION

           On July 8, 2015, appellant filed a notice of appeal from the trial court’s order signed July

6, 2015. The clerk’s record was originally due September 7, 2015, 1 sixty days after the order or

judgment was signed. See TEX. R. APP. P. 35.1. On September 1, 2015, the Webb County district

clerk filed a notification stating the clerk’s record would not be filed because appellant had not

paid or made arrangements to pay the clerk’s fee to prepare the record and is not entitled to appeal


1
 The clerk’s record was actually due September 8, 2015 because Monday, September 7, 2015 was Labor Day, a
holiday. See TEX. R. APP. P. 4.1(a).
                                                                                     04-15-00414-CV


without paying the fee. On September 8, 2015, we ordered appellant to provide written proof to

this court on or before September 18, 2015, that either (1) the clerk’s fee has been paid or

arrangements had been made to pay the clerk’s fee; or (2) he is entitled to appeal without paying

the clerk’s fee. We cautioned appellant that if he failed to respond within the time provided, the

appeal would be dismissed for want of prosecution. See id. R. 37.3(b).

       On September 10, 2015, appellant’s counsel filed a motion to withdraw, stating in essence

that he has, on four separate occasions, attempted to contact appellant and advise him of the

necessity of paying for the appellate record and the potential for dismissal in the absence of same.

Because appellant’s counsel did not comply with requirements (1), (2), or (4) of Rule 6.5 of the

Rules of Appellate Procedure, which governs motions to withdraw, we denied counsel’s motion

to withdraw and informed counsel he remained as counsel for appellant on appeal. See R. 6.5. In

that same motion, appellant’s counsel also requested an extension of time to file the record, but

because such extensions must be filed by the clerk, we denied counsel’s request for an extension

of time to file the record. We also reminded counsel a response to our order regarding payment

for the clerk’s record was due on or before September 18, 2015. Appellant has not filed a response.

       We therefore order this appeal dismissed for want of prosecution. We further order that

appellees, Firefighters and Police Officers’ Civil Service Commission of the City of Laredo,

Texas, Irma Mireles, Vidal Cantu Jr., and Jesus Torres, recover their costs in this appeal from

appellant Jose (Joe) Hinojosa.

                                                  PER CURIAM




                                                -2-